DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are examined on merits herein.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites: “a mean free path of a deposited particle of a forming method of the protective film is shorter than a mean free path of a deposited particle of a forming method of the first inorganic insulating layer”. The recitation sounds strange, since a forming method does not comprise a deposited particle (e.g., “a deposited particle of a forming method”), but creates a deposited particle. Examiner suggests changing the recitation (at least, based on paragraphs 0093-0094 of the published application US 2020/0168851) to the following: “a mean free path of a deposited particle by a forming method of the protective film is shorter than a mean free path of a deposited particle by a forming method of the first inorganic insulating layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 2 and 11: Claims 2 and 11 recite: “the side surface of the groove portion of the organic insulating layer is inclined at an angle of 70 degrees or more and 90 degrees or less”. The recitation is unclear, since an angle cannot be defined by one line, such as a side surface – an angle is created by two lines.
Appropriate correction is required to clarify the claim language.
For this Office Action, based on Fig. 2 and paragraph 0039 of the published application, the above limitations of Claims 2 and 11 were interpreted as: “the side surface of the groove portion of the organic insulating layer is inclined at an angle of 70 degrees or more and 90 degrees or less to the bottom portion of the organic insulating layer”.
In re Claims 3-4: Claims 3-4 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 2.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as Claims 2-4 and 11 are understood, Claims 1-6, 9-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (US 2011/0141717) in view of Park (US 2017/011502), Hanamura (US 2015/0287959), and Wang (US 2016/0254331). 
In re Claim 1, Yoshinaga teaches a display device comprising (Figs. 2A-2B)
an organic insulating layer 6 (paragraph 0028) and a sealing organic layer 10 (paragraph 8) are arranged in a first region A (which is a display region, paragraph 0009) and a second region d (which is a peripheral region, paragraph 0009); 
a plurality of pixels 5 (paragraph 0028) arranged in the first region A;
a protective film 11 (paragraph 0028) arranged in the second region d in contact with an upper surface of layer 10 in the second region d; and
a groove portion – between bank 13 and an element 12 (paragraph 0040) arranged in the organic insulating layer 6 (since 13 and 12 are created from layer 6, paragraph 0040) in the second region d, wherein
a side surface and a bottom surface of the groove portion is covered by the sealing layer 10,
the protective film 11 is overlapped with an upper surface of the organic insulating layer 6 and an upper end portion and a portion of the side surface of the groove portion, and 
a ratio between a height of the groove portion and a width of the bottom surface of the groove portion exists (obviously). 
Yoshinaga does not teach first and second inorganic insulating layers disposed on the organic layer 6, wherein a side surface and a bottom surface of the groove portion is covered by the first and second inorganic insulating layers and the protective film overlaps with an upper end portion and a portion of the side surface of the groove portion, since his sealing layer 10 is a single-layer organic layer. Yoshinaga also does not teach that the ratio between of the height to the width of the groove portion at the bottom surface of the groove portion is 2 or more and 5 or less: Although Yoshinaga teaches that a width of the bottom surface of the groove is 5 µm (as a distance between 13 and 12, paragraph 0035), he does not explicitly teaches a height of the groove portion, but states only that it shall be higher than 0.1 µm (paragraph 0035). At the same time, as is pointed out above, the groove is formed in the organic material 6 and its height is shown in Fig. 10 to be the same as a thickness of the organic material 6, which is called in the art as “a bank”, “a barrier”, or “a pixel defining layer”. 
Park teaches a display device, comprising (Fig. 2) a sealing layer 10 disposed in a display region DA and a peripheral region PA (paragraph 0079), the sealing layer 10 comprising first and second inorganic insulating layers 1300 and 1500, accordingly, sandwiching an organic layer 1400 (paragraph 0079), the device further comprising a 
Hanamura teaches a display device (Fig. 10) comprising a stack of a 3-layer sealing layer 34 (where two inorganic layers 34a and 34c sandwiching an organic layer 34b, paragraphs 0096-0097). Hanamura further teaches an inorganic protective layer 60 (paragraph 01709) is disposed above the three-layer sealing layer 34. 
Wang teaches (paragraph 0048) that a thickness of the pixel defining layer can be chosen from the range of 0.1 µm to 100 µm.
Yoshinaga, Park, Hanamura, and Wang teach analogous art directed to organic displays, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Yoshinaga device (and method) in view of the Park, Hanamura, and Wang devices (and methods), since they are from the same field of endeavor, and Park, Hanamura, and Wang created successfully operated devices.
In view of Hanamura, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Yoshinaga device (and method) by substituting a single-layer organic sealing layer of Yoshinaga with a three-layer sealing layer of Park comprised first and second inorganic insulating layer sandwiching the organic layer and extending from the first region to the second region such that in the groove of the Yoshinaga device, the first inorganic insulation would be disposed on the See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
Since Yoshinaga does not explicitly teach a thickness of the pixel defining layer (and, accordingly, the height of the groove), it would have been obvious for one of ordinary skill in the art before filing the application to use a range of thicknesses defined by Wang, while creating the groove with the height equal to the above thickness, in order to enable creation of various elements from layer 6 of Yoshinaga. 
When a thickness of the pixel defining layer is chosen to be in the middle of the Wang’ range, e.g., 20 µm, it would have been obvious for one of ordinary skill in the art before filing the application that, with this thickness, the groove would have the claimed aspect ratio between the groove’ height and width: for a width of the groove 5 µm and a depth of the groove is 20 µm, the height to width ratio is 4 (which is higher than 2 and less than 5): Note that in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-07.2015, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Claim 2, Yoshinaga/Park/Hanamura/Wang teaches the display device according to Claim 1 as cited above, wherein, based on Fig. 2B of Yoshinaga, the side 
Although Yoshinaga does not state that drawings are in scale, since Yoshinaga does not specify any particular shape for the organic layer 13 having a tapered form, one of ordinary skill in the art before filing the application may create the organic layer 13 with any angle between its side and its bottom, including the claimed range: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), a change in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 3, Yoshinaga/Park/Hanamura/Wang teaches the display device according to Claim 2 as cited above, wherein, as shown for Claim 1, the ratio between the height of the groove portion and the width of the bottom surface of the groove portion is 2.5 or more and 4 or less.
In re Claim 4, Yoshinaga/Park/Hanamura/Wang teaches the display device according to Claim 3 as cited above, including the first and second inorganic insulating layers created per Park.
Park does not teach that the first inorganic insulating layer and the second inorganic insulating layer are silicon nitride films – no material for these layers is taught by Park.
Hanamura teaches (paragraphs 0023 and 0097) that first and second inorganic insulating layers (34a and 34c, Fig. 10) are made from silicon nitride.

In re Claim 5, Yoshinaga/Park/Hanamura/Wang teaches the display device according to Claim 1 as cited above. 
Yoshinaga further teaches (Figs. 2A-2B, paragraph 0029) that the protective film 11 includes an inorganic material.
In re Claim 6, Yoshinaga/Park/Hanamura/Wang teaches the display device according to Claim 5 as cited above. 
Yoshinaga does not teach that the protective film is a silicon oxide film – he teaches silicon nitride. Hanamura teaches (paragraph 0023) the protective film from silicon oxide.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yoshinaga/Park/Hanamura/Wang device of Claim 5 by creating the protective layer from silicon oxide, if such material is preferred by the manufacturer: “It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice”, In re Leshin, 125 USPQ 416. 
In re Claim 9,
In re Claim 10, Yoshinaga teaches a method of manufacturing a display device, the method comprising (obviously, as is clear from Figs. 2A-2B):
forming an organic insulating layer 6 (paragraph 0028) having a groove portion outside a display area – between elements 12 and 13 made from the organic insulating layer 6 (paragraph 0040);
forming another organic insulating layer 10 (being a sealing layer, paragraph 0008);
forming a protective film 11 (paragraph 0028) on layer 10 overlapping with the upper surface of the organic insulating layer 6, an upper end portion and a part of the side surface of the groove portion, wherein 
a ratio between a height of the groove portion and a width of the bottom surface of the groove portion exists.
Yoshinaga does not teach steps of forming a first inorganic insulating layer forming a first inorganic insulating layer covering an upper surface of the organic insulating layer, a side surface and a bottom surface of the groove portion, forming a second inorganic insulating layer on the first inorganic insulating layer – he teaches “another organic insulating layer” 10 – instead. Accordingly, Yoshinaga does not teach that the protective film is formed on the second inorganic insulating layer. Yoshinaga does not teach that the ratio of the groove height to the groove width is 2 or more and 5 or less: although Yoshinaga teaches that a width of the groove could be 5 µm (as a distance between elements 12 and 13, paragraph 0040), he does not provide the groove height, showing only that its height is the same as a thickness of layer 6 (which 
Park teaches a method of forming a display device, comprising (Fig. 2) a sealing layer 10 (paragraph 0069) disposed in a display region DA and in a peripheral region PA (paragraph 0068), the sealing layer 10 comprising first and second two inorganic insulating layers 1300 and 1500, accordingly, sandwiching an organic insulating layer 1400 (paragraph 0079), wherein the method creates a groove in the peripheral region (between dams 920 and 930), wherein a bottom surface and a side surface of the groove are (sequentially) covered with the first and second inorganic insulating layers 1300 and 1500. 
Hanamura teaches a display device (Fig. 10) comprising a 3-layer sealing layer 34 (where two inorganic insulating layers 34a and 34c sandwiching an organic insulating layer 34b, paragraphs 0096-0097) and an inorganic insulating protective layer 60 (paragraph 01709) is disposed above the sealing layer 34 (and, accordingly, above the first and second inorganic insulating layers). 
Wang teaches (paragraph 0048) that a thickness of the pixel defining layer can be chosen from the range of 0.1 µm to 100 µm.
In view of Hanamura, teaching a three-layer sealing layer disposed under a protective layer, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Yoshinaga method (and device) by substituting a single-layer organic sealing layer of Yoshinaga with a three-layer sealing layer of Park .
Since Yoshinaga does not explicitly teach a thickness of the pixel defining layer, it would have been obvious for one of ordinary skill in the art before filing the application to use a range defined by Wang for this layer, while creating the groove with the height equal to the above thickness, in order to enable creation of layer 6 of Yoshinaga. 
When a thickness of the pixel defining layer is chosen to be 20 µm (which is an average value from the cited range), it would have been obvious for one of ordinary skill in the art before filing the application that with this thickness the groove would have the claimed ratio between the groove’ height and width: for a width of the groove 5 µm and a depth of the groove is 20 µm, the height to width ratio would be 4: Note that in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-07.2015, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Claim 11, Yoshinaga/Park/Hanamura/Wang teaches the method of manufacturing the display device according to Claim 10 as cited above, wherein, based 
Although Yoshinaga does not state that drawings are in scale, since Yoshinaga does not specify any particular shape for the organic layer 13 having a tapered form, one of ordinary skill in the art before filing the application may create the organic layer 13 with any angle between its side and its bottom, including the claimed range: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that a change in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 12, Yoshinaga/Park/Hanamura/Wang teaches the method of manufacturing a display device according to Claim 10 as cited above, and wherein, as is shown for Claim 10, the ratio between the height of the groove portion and a width of the bottom surface of the groove portion is 2.5 or more and 4 or less.
In re Claim 15, Yoshinaga/Park/Hanamura/Wang teaches the method of manufacturing a display device according to Claim 10 as cited above, wherein the first and second inorganic insulating layers are created per Park.
Park does not teach that the first inorganic insulating layer and the second inorganic insulating layer are formed of a silicon nitride film – Park does not teach any material for these inorganic insulating layers.
Hanamura teaches (paragraphs 0023 and 0097) that first and second inorganic insulating layers 34a and 34c (Fig. 10) are made from silicon nitride.

In re Claim 16, Yoshinaga/Park/Hanamura/Wang teaches the method of manufacturing a display device according to Claim 15 as cited above, including the first and second inorganic insulating layers formed from silicon nitride. 
Yoshinaga further teaches the protective layer is made from silicon nitride (paragraph 0059), and does not teach that this layer is made from silicon oxide.
Hanamura teaches that when an inorganic material of a sealing layer is silicon nitride, a material for a protective layer shall be made from silicon oxide (paragraph 0023).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yoshinaga’ device and method by creating the protective layer from silicon oxide (per Hanamura), wherein it is desirable creating a display device of a better quality (Hanamura, paragraph 0040).
It would have been inherent for such Yoshinaga/Park/Hanamura/Wang device that the protective film has an etching selectivity ratio of 2 or more with respect to the second inorganic insulating layer: the materials of the second inorganic insulating material and the protective layer are the same as in the current application, and, in accordance with MPEP, 2112.01   Composition, Product, and  Apparatus Claims [R-08.2012] HYPERLINK "http://mpep.uspto.gov/RDMS/detail/manual/MPEP/current/d0e201273", I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE 
In re Claim 17, Yoshinaga/Park/Hanamura/Wang teaches the method of manufacturing a display device according to Claim 16 as cited above, wherein, as shown for Claim 16, the protective film is formed of a silicon oxide film.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga/Park/Hanamura/Wang in view of Kim et al. (US 2017/0345881).
In re Claim 7, Yoshinaga/Park/Hanamura/Wang teaches the display device according to Claim 1 as cited above, including the upper end portion of the organic insulating layer.
Yoshinaga does not teach that the upper end portion of the organic insulating layer is rounded.
Kim teaches (Fig. 2, paragraphs 0074, 0058) that an upper end of an organic insulating layer 171 is rounded.
Yoshinaga and Kim teach analogous art directed to an organic display device comprised an organic insulating layer of a sealing layer in a peripheral region, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Yoshinaga device in view of the Kim device, 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yoshinaga device by creating the upper end of the organic insulating layer rounded, if such shape is preferred by the manufacturer: In accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), a changes in a shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 

Allowable Subject Matter
Claims 8 and 13 contain allowable subject matter and Claim 14 depends on Claim 14.  Accordingly, Claims 8 and 13-14 are objected by this Office Action.
Reason for Indicating Allowable Subject Matter
Re Claim 8: The prior art of record cited by the current Office Action do not anticipate and do not render obvious such limitation of Claim 8 as: “a thickness of a portion overlapping with the upper end portion of the groove portion in the protective film is larger than a thickness of a portion overlapping with the upper surface of the organic insulating layer in the protective film”.
Re Claim 13: The prior art of record cited by the current Office Action do not anticipate and do not render obvious such limitation of Claim 13 as: “a mean free path of a deposited particle by a forming method of the protective film is shorter than a mean by a forming method of the first inorganic insulating layer and the second inorganic insulating layer”.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible). 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 

E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 04/03/21